DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yueng (US Patent No. 8,607,375), and further in view of Ruffner (US Patent No. 573,625) as evidenced by Curtin (US Patent No. 7,678,271).
Re: Claim 1, Yeung discloses the claimed invention including a foldable bath tub comprising: 
a base (110); a rim (210); and a basin wall (300) disposed between and interconnecting the base and the rim and including at least one circumferential crease (301) (Figs. 1-5), the basin wall configured to be positioned in one of a folded condition in which the basin wall is folded into itself at the at least one circumferential crease and an extended condition in which the basin wall is configured to receive an associated child, the basin wall including at least one crease having a reduced thickness allowing the basin wall to fold into itself at the at least one crease when in the folded condition (Claim folding function depicted in Figs. 1-6, crease are implicitly thinner than the rest of the wall to induce folding as evidenced by creases (22, 24) in Fig. 17 of Curtin (USPN 7,678,271))
when in the extended condition the basin wall defining first back rest adjacent a first end of the bath tub along a length dimension of the bath tub and a second back rest adjacent a second end of the bath tub along the length dimension (Lateral walls and back rests as recited depicted in Figs. 1-6),
Yueng discloses the claimed invention including and respective ends of the opposing sides of the basin wall nearest to the first end of the bath tub are offset a greater width distance in a direction perpendicular to the length dimension as compared to respective ends of the opposing sides of the basin wall nearest to the second end (Fig. 1 depicts the varying widths of the opposing lateral walls) except for separate angles for each back rests. However, Ruffner discloses a foldable tub (1) with an extended condition the first back rest extends at a first angle relative to an associated subjacent surface and the second back rest (6) extends at a second larger angle relative to the associated subjacent surface when measured in cross-section taken along the length dimension of the bath tub (Ruffner: Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include slanting the opposing back rest as taught by Ruffner, since adjusting the angle of the back rest provides the user with additional positions when using the tub i.e. sitting upright for reading in a tub, or laying down for submerging the entire body after using soap etc. Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
when in the extended condition, at the first end of the bath tub an inner surface of the basin wall in the cross-section taken along the length dimension of the bath tub extends a first distance from the base to the rim and at the second end of the bath tub the inner surface of the basin wall in the cross-section taken along the length dimension of the bath tub extends a second greater distance from the base to the rim (Depicted in Figs. 1-6);
when in the extended condition, at least a portion of the at least one crease is angled on the basin wall relative to at least one of the base and the associated subjacent surface supporting the bath tub so as not to be parallel therewith (as evidenced by creases (22, 24) in Fig. 17 of Curtin (USPN 7,678,271) showing angled creases relative to the base).
Re: Claim 2, Yueng in view of the modification of Ruffner discloses the claimed invention including when in the extended condition, a distance from an upper edge of the base to the at least one crease increases along the length direction of the bath tub from the first end of the bath tub to the second end of the bath tub (Ruffner Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Re: Claim 3, Yueng in view of the modification of Ruffner discloses the claimed invention including in the extended condition and at the first end of the bath tub an inner surface of the basin wall in the cross-section taken along the length dimension of the bath tub extends a first dimension from an upper edge of the base to the at least one crease, and at the second end of the bath tub the inner surface of the basin wall in the cross-section along the length dimension extends a second greater dimension from the upper edge of the base to the at least one crease (Ruffner Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Re: Claim 4, Yueng in view of the modification of Ruffner discloses the at least one crease includes first and second creases, the basin wall is foldable along the first and second creases, and in the extended condition a distance from at least one of the base and the associated subjacent surface to each of the first crease and the second crease increases along the length direction from the first end of the bath tub to the second end of the bath tub (Ruffner Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Re: Claim 5, Yueng in view of the modification of Ruffner discloses the extended condition, a distance from an upper edge of the base to each of the first crease and the second crease increases along the length direction from the first end of the bath tub to the second end of the bath tub (Ruffner Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yueng (US Patent No. 8,607,375) and Ruffner (US Patent No. 573,625) as applied to claim 1 above, and further in view of Lister (US Patent No. 5,599,063).
Re: Claim 8, Yueng discloses the claimed invention including a bottom wall (110), which includes a first drain hole (111, 112) (Col. 4, lines 64-67 drain hole) except for a crotch support. However, Lister discloses a base (24) includes upwardly extending crotch support (16) spaced having opposed sides (44), when in the extended condition each opposed side of the upwardly extending crotch support being spaced from the basin wall in a direction perpendicular to a length dimension of the bath tub (Figs. 1, crotch support is spaced from the basin walls it is placed in), and a drain hole located at a first end of the crotch support (Lister: user may position the crotch support to any position relative to drain hole).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a crotch support as taught by Lister, since Lister states in column 1, lines 60-62 that such a modification provides for additional support and cradling to maintain the user in the tub at a specific location minimizing slipping into the tub when not wanted.
Claims 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yueng (US Patent No. 8,607,375) and Ruffner (US Patent No. 573,625) as applied to claim 11 above, and further in view of Chen et al. (US Patent No. 6,341,816)
Re: Claim 7, Yueng discloses the claimed invention including a support assembly (500a/b) for supporting the bath tub on the associated subjacent surface, the support assembly including:
a leg member (510, 520) pivotally connected (540) to the rim (200), (Col. 7, lines 46-50, pivot connection) and
a locking tab (511, 512) in the leg member movably engaged with an opening (544) of an engaging member, the leg member is movable between a locked state where the locking tab is engaged to the opening to maintain the leg member in an extended state and an unlocked state where the locking tab is disengaged from the leg member allowing the leg member to pivot toward a folded state (Col. 8, lines 4-14, engaging member with locking tab to maintain in extended position then allowing fold) except for the locking tabs disposed on the engaging member and an opening on the leg member. However, Chen teaches an engaging member (406) including a locking tab (4061) movably received in an opening (4042, 4043) in the leg member (30), the engaging member is movable is between a locked state where the locking tab is engaged to the leg member to maintain the leg member in an extended state and an unlocked state where the locking tab is disengaged from the leg member allowing the leg member to pivot toward a folded state (Figs. 4A-7, Col. 3, lines 25-40, leg member with opening in extended positioned and then locking tab on an engagement member disengaged to move to a folded position).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the locking tabs disposed on the engaging member and an opening on the leg member as taught by Chen, since Yuengling states in column 7, 55-56 that the support system maybe in connection with the engaging member by any common or suitable means, and modifying the engaging member and locking tab of Chen would have been held as a mere rearranging of parts of an invention which involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 8, Yueng discloses the claimed invention including the engaging member includes a button part movably received in another opening in the leg member (Col. 7, lines 56-59, button in opening).
Re: Claim 9, Yueng discloses the claimed invention including the support assembly includes a mount (540) secured to the rim, and the leg member is pivotally connected to the mount (Col. 7, lines 54-56, mount with rotary connection to the leg).
Re: Claim 10, Yueng discloses the claimed invention including the mount defines a cavity sized to receive an upper end portion of the leg member (Col. 8, lines 1-3, mount with cavity for the legs).
Re: Claim 11, Yueng discloses the claimed invention including the support assembly includes a backing member (543) connected to the mount, and the engaging member is movably supported on the backing member (Col. 8, lines 1-14, engaging member supported on backing member).
Re: Claim 12, Yueng discloses the claimed invention including biasing the engaging member toward the locked state (Col. 8, lines 4-14, flexible nature of the fasteners biasingly flex into engagement) except for a spring. However, Chen discloses a support assembly (20) including a spring (80) for biasing an engaging member (406) toward the locked state, the spring is secured by a backing member (405) (Figs. 5-6A/B).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a spring as taught by Chen, since Chen states in column 1, lines 60-62 that such a modification provides for additional elastic movement when engagement and disengaging the support assembly in and out of a locked position, thereby not relying on the material properties for resilience that can be subject to wear and tear over time requiring full replacement wherein using a spring would require a smaller simpler part to replace over time. 
Re: Claim 13, Yueng discloses the claimed invention including the locking tab is movably received in an opening (544) in the mount (Fig. 17d, Col. 8, lines 4-14, received in opening).
Re: Claim 14, Yeung discloses the claimed invention including a foldable bath tub comprising: 
a base (110); a rim (210); and a basin wall (300) disposed between and interconnecting the base and the rim and including at least one circumferential crease (301) (Figs. 1-5), the basin wall configured to be positioned in one of a folded condition in which the basin wall is folded into itself at the at least one circumferential crease and an extended condition in which the basin wall is configured to receive an associated child;
when in the extended condition, a distance from an upper edge of the base to the at least one crease increases vertically except along the length direction of the bath tub from the first end of the bath tub to the second end of the bath tub. However, Ruffner discloses a foldable tub (1) with an extended condition the first end at a first angle relative to base and the second end (6) extends at a second larger angle relative to base, the crease of Yeung would increase along the length direction of the bath tub from the first end of the bath tub to the second end of the bath tub (Ruffner: Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include increasing a distance of the crease to the upper edge of the base from one end to the other as modified by Ruffner, since increasing the distance provides the user with back rests of additional positions when using the tub i.e. sitting upright for reading in a tub, or laying down for submerging the entire body after using soap etc. Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
a support assembly (500a/b) for supporting the bath tub on the associated subjacent surface, the support assembly including:
a leg member (510, 520) pivotally connected (540) to the rim (200), (Col. 7, lines 46-50, pivot connection) and
a locking tab (511, 512) in the leg member movably engaged with an opening (544) of an engaging member, the leg member is movable between a locked state where the locking tab is engaged to the opening to maintain the leg member in an extended state and an unlocked state where the locking tab is disengaged from the leg member allowing the leg member to pivot toward a folded state (Col. 8, lines 4-14, engaging member with locking tab to maintain in extended position then allowing fold) except for the locking tabs disposed on the engaging member and an opening on the leg member. However, Chen teaches an engaging member (406) including a locking tab (4061) movably received in an opening (4042, 4043) in the leg member (30), the engaging member is movable is between a locked state where the locking tab is engaged to the leg member to maintain the leg member in an extended state and an unlocked state where the locking tab is disengaged from the leg member allowing the leg member to pivot toward a folded state (Figs. 4A-7, Col. 3, lines 25-40, leg member with opening in extended positioned and then locking tab on an engagement member disengaged to move to a folded position).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the locking tabs disposed on the engaging member and an opening on the leg member as taught by Chen, since Yuengling states in column 7, 55-56 that the support system maybe in connection with the engaging member by any common or suitable means, and modifying the engaging member and locking tab of Chen would have been held as a mere rearranging of parts of an invention which involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claims 15, Yueng in view of the modification of Ruffner discloses the claimed invention including in the extended condition and at the first end of the bath tub an inner surface of the basin wall in the cross-section taken along the length dimension of the bath tub extends a first dimension from an upper edge of the base to the at least one crease, and at the second end of the bath tub the inner surface of the basin wall in the cross-section along the length dimension extends a second greater dimension from the upper edge of the base to the at least one crease (Ruffner: Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Re: Claim 16, Yueng in view of the modification of Ruffner discloses the at least one crease includes first and second creases, the basin wall is foldable along the first and second creases, and in the extended condition a distance from at least one of the base and the associated subjacent surface to each of the first crease and the second crease increases along the length direction from the first end of the bath tub to the second end of the bath tub (Ruffner: Fig. 2, with the back rest angling of Ruffner, the creases of Yueng would be subject to the distance increase between the first and second end due to the increased angling).
Re: Claim 17, Yueng discloses the claimed invention including the support assembly includes a backing member (543) connected to the mount, and the engaging member is movably supported on the backing member (Col. 8, lines 1-14, engaging member supported on backing member).
Re: Claim 18, Yueng discloses the claimed invention including the support assembly includes a mount (540) secured to the rim, and the leg member is pivotally connected to the mount (Col. 7, lines 54-56, mount with rotary connection to the leg).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfaeffle (US Patent No. 5,735,000), Gurolnick (US Patent No. 4,216,552), Harris (US Patent No. D612,023), Fishman (US Patent No. 5,439,128), and Penninger (US Patent No. 6,543,068), Lopes, Baldelli, Denton, Kilion, and Goergen disclosing various portable tubs covering some claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754